Citation Nr: 0933168	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for insulin-dependant 
diabetes mellitus Type II (diabetes mellitus).

2.  Entitlement to service connection for diabetic 
nephropathy, chronic renal insufficiency with anemia (renal 
disorder), to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy, diabetic meculopathy, with bilateral mature 
cataracts (eye disorder), to include as secondary to diabetes 
mellitus.

4.  Entitlement to service connection for diabetic peripheral 
neuropathy, lower extremities, to include as secondary to 
diabetes mellitus.

5.  Entitlement to service connection for diabetic peripheral 
neuropathy, upper extremities in the form of carpal tunnel 
syndrome, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has submitted a statement from Dr. Rivers, a 
private medical provider, dated September 2006, which opines 
that the Veteran's diabetes mellitus is related to symptoms 
the Veteran experienced in service and immediately after 
service.  While this opinion is not detailed enough to grant 
service connection, it is enough to merit a VA examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

As the Veteran's claim for service connection for diabetes is 
being remanded, and because adjudication of this claim may 
impact adjudication of the Veteran's other claims for service 
connection secondary to diabetes, the Board concludes that 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, 
the Veteran's claims for service connection for a renal 
disorder, an eye disorder, diabetic peripheral neuropathy of 
the lower extremities, and diabetic peripheral neuropathy of 
the upper extremities in the form of carpal tunnel syndrome, 
all claimed secondary to diabetes, also must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed, particularly service 
treatment records.  The examiner should 
conduct a complete history and 
physical.  The examiner should state 
whether diabetes mellitus type II is at 
least as likely as not  related to 
service or the symptoms the Veteran 
reported experiencing immediately after 
service, including the pancreatitis 
that was suspected during service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  After completing the above action, 
the claim for service connection for 
diabetes should be readjudicated.  After 
readjudicating the claim for service 
connection for diabetes, the claims for 
service connection for a renal disorder, 
an eye disorder, diabetic peripheral 
neuropathy of the lower extremities, and 
diabetic peripheral neuropathy of the 
upper extremities in the form of carpal 
tunnel syndrome should be readjudicated.

If the claims remain denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

